Citation Nr: 0011441	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  78-17 681	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1977 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which discontinued the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.

This claim was previously before the Board and was the 
subject of a September 28, 1978, decision.  The veteran filed 
a motion for reconsideration of that decision.  In a June 
1999 letter, the Vice Chairman of the Board ordered 
reconsideration of that September 28, 1978, Board decision 
and this claim is again before the Board pursuant to that 
motion for reconsideration.  An enlarged panel of the Board 
has been convened for the purpose of rendering this decision 
upon reconsideration.  38 U.S.C.A. 7103 (West 1991 & Supp. 
1999); 38 C.F.R. 20.1000 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence of record, at the time of and subsequent to 
the September 1977 termination of the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities, does not establish actual employability by 
clear and convincing evidence.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.343, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, contends that the criteria for 
entitlement to restoration of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are met and that the 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities should be restored.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and his claim is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

The veteran established service connection for obsessive 
compulsive reaction, with manifestation of pain in heels, by 
means of an October 1955 rating decision, which assigned a 10 
percent disability rating.  The veteran established 
entitlement to an increased rating of 30 percent by means of 
a December 1957 rating decision.  The veteran's rating was 
decreased to 10 percent by means of an October 1960 rating 
decision.  The veteran's rating was increased to 30 percent 
by means of an April 1961 rating decision.  The veteran's 
rating was increased to 50 percent by means of a November 
1969 rating decision.  That rating decision reclassified the 
veteran's disability as "schizophrenic reaction."  It is 
the veteran's sole service connected disability.  The 
veteran's rating was increased to 70 percent by means a 
December 1971 rating decision.  That rating decision also 
established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  A November 1974 
rating action continued the veteran's rating of 70 percent 
for schizophrenic reaction and also continued the total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  A December 1976 rating decision noted that the 
evidence showed an apparent improvement.  Nevertheless, the 
veteran's evaluation was continued pending an examination in 
one year to ascertain permanency of improvement.  A September 
1977 rating decision continued a 70 percent rating for 
schizophrenia, undifferentiated type.  However, the September 
1977 rating decision also discontinued the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  That rating decision is the subject of this 
appeal.

This claim was previously before the Board and was the 
subject of a September 28, 1978, decision.  The veteran filed 
a motion for reconsideration of that decision.  In a June 
1999 letter, the Vice Chairman of the Board ordered 
reconsideration of that September 28, 1978, Board decision 
and this claim is again before the Board pursuant to that 
motion for reconsideration.  An enlarged panel of the Board 
has been convened for the purpose of rendering this decision 
upon reconsideration.  38 U.S.C.A. 7103 (West 1991 & Supp. 
1999); 38 C.F.R. 20.1000 (1999).

The Board notes that reconsideration was granted based upon 
an allegation of obvious error of fact or law.  38 C.F.R. 
§ 20.100(a) (1999).  Specifically, the appellant contends 
that the September 28, 1978, Board decision failed to 
consider his claim as a claim of entitlement to restoration 
of a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities, which had been discontinued by the September 
1977 rating decision.

The Board concurs with the veteran's contention that his 
claim for restoration should have been considered in the 
September 28, 1978, Board decision and that his initial 
notice of disagreement and perfected appeal were on the issue 
of entitlement to restoration of the total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  Therefore, the 
Board will address that issue.

The veteran also contends that the regulations regarding the 
termination of a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities were not properly applied.  As 
reconsideration of the veteran's claim has been granted, the 
Board will apply the appropriate regulations regarding 
termination of a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

The pertinent regulations regarding the termination of a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities provide that in reducing a rating of 100 percent 
service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for 
application but caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence.  When in such a case the 
veteran is undergoing vocational rehabilitation, education or 
training the rating will not be reduced by reason thereof 
unless there is received evidence of marked improvement or 
recovery in physical or mental conditions or of employment 
progress, income earned, and prospects of economic 
rehabilitation, which demonstrates affirmatively the 
veteran's capacity to pursue the vocation or occupation for 
which the training is intended to qualify him or her, or 
unless the physical or mental demands of the course are 
obviously incompatible with total disability.  Neither 
participation in, nor the receipt of remuneration as a result 
of participation in, a therapeutic or rehabilitation activity 
under 38 U.S.C. § 1718 shall be considered evidence of 
employability.  38 C.F.R. § 3.343(c) (1999).

The Board notes that § 3.343(c) has been amended during the 
pendency of the veteran's appeal.  However, the substantive 
portions upon which the Board has relied in this decision are 
unchanged.  Specifically, the Board notes that in order to 
terminate a total disability rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities, the evidence must show that "actual 
employability is established by clear and convincing 
evidence."  In this claim, the Board finds that actual 
employability is not established by clear and convincing 
evidence and a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is restored.

The veteran established entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
by means of a December 1971 rating decision.  That rating 
decision considered a November 1971 VA examination.  That 
examination noted that the veteran was retired due to his 
disability.  He was being treated for a schizophrenic 
reaction, latent type.  The veteran was cleanly dressed and 
tidy.  He spoke spontaneously about his multiple somatic and 
nervous symptoms in a monotonous, medium-pitched tone of 
voice with normal intonation and apathetic facial expression.  
He was superficial but cooperative.  The production of 
thought was dereistic.  His flow of ideas was increased and 
his answers were overlong, but coherent and relevant.  The 
content of thought showed a marked preoccupation with his 
multiple somatic symptoms, with the problems that he had 
because his behavior changes, and because he found that 
nobody understood him.  He felt under pressure and complained 
of being desperate, always nervous, ill-humored, irritable, 
and explosive.  He used to drink alcohol on occasion and 
smoked excessively.  He had inadequate affect, but his 
actions were appropriate.  He suffered from insomnia and 
nightmares.  He also had ideas of reference, feelings of 
being persecuted, multiple somatizations, ambivalence, 
aggressiveness, visual illusions, auditory hypnagogic 
hallucinations, and homicidal thoughts.  He was oriented in 
all three spheres.  He had no deficit in memory for events.  
He showed mild impairment for mental concentration.  
Intellectual capabilities were handicapped.  He had no 
insight into his condition and judgment was somewhat 
impaired.  The examiner diagnosed schizophrenia, latent type, 
and opined that the condition was severe.  The examiner felt 
that the veteran was able to handle his VA benefits.

An October 1974 VA psychiatric examination noted that the 
veteran was 43 years old and living with his wife.  The 
veteran wore dark glasses because light bothered him.  He was 
well-dressed with good personal hygiene.  He was polite and 
normally talkative, in good contact.  His voice was low-
pitched and well-modulated and his speech was intelligible.  
His general mood was anxious and his affect was shallow.  
Psychomotor functioning was within normal limits.  Stream of 
mental activity was normal in rate and with good quality of 
verbal production, which showed paranoid tinting.  Thinking 
was logical and concretistic.  His ability for abstract 
thinking was rather poor.  Blocking of thought occurred 
infrequently.  Content of thought revealed his fears about 
physical symptoms which showed a delusional quality.  He was 
afraid of dying suddenly.  He slept poorly and would wake 
with palpitations of the heart and a sense of suffocation.  
If upset, he would vomit.  He voiced referential ideas.  His 
relationship with his wife was marked by an inability to be 
close to her and they were on the verge of divorce.  He 
admitted to extramarital relationships.  He expressed 
suspiciousness regarding his wife's activities.  Sensorium 
was fairly clear.  He was well-oriented and with good memory.  
Intellectual functioning was on a regressed level.  His 
ability for mental concentration was diminished.  Attention 
span was shortened.  He did well solving arithmetical 
problems.  Insight into his mental condition was lacking.  
Judgment was fairly preserved.  The examiner diagnosed 
schizophrenia, paranoid type, in partial remission of acute 
symptoms.  The examiner felt that the disability was moderate 
under the present psychiatric management and that the veteran 
was competent for VA purposes.

Based on that evidence, the RO continued the veteran's 70 
percent rating for schizophrenia and the total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
by means of a November 1974 rating decision, pending an 
examination one year subsequent to determine any stability of 
improvement.

A September 1976 VA psychiatric examination notes that the 
veteran was receiving psychiatric care and was taking Valium.  
The veteran had retired due to his mental disorder in 1972.  
He was an accountant with four years of college education.  
He was married, childless, and living alone.  He had no 
history of psychiatric hospitalizations.  He described his 
symptoms as an almost constant irrational fear of suffering 
from a stroke after a meal.  He accepted the irrationality of 
the worry, but was unable to control it.  He had an almost 
phobic attitude towards his obsessive feeling.  He had 
insomnia and worried a lot during the night.  He worried 
excessively about his physical condition.  He did not see 
strange things or hear voices.  His anxiety was constant and 
he claimed depression.  He did not cry and claimed that he 
could get a good hold on himself.  He had occasional episodes 
of bad temper and expressed death wishes, but claimed that he 
had no such intention.  He had good relationships with 
neighbors but occasionally became aggressive at home, 
especially toward his wife.  He claimed that problems with 
his wife forced him to look for other women outside his home.  
He spent his day mostly in medical appointments, visiting 
sick friends, and attending burials.  When he stayed at home 
he spent most of the time resting after meals and taking care 
not to exercise due to his fear of having a stroke.  The 
veteran was adequately dressed and clean.  He had compulsive 
obsession defense regarding a fear of having a stroke.  
Judgment was poor.  Memory and intellect were preserved.  
Insight was only partial.  He was verborrheic with marked 
pananxiety and a blunt affect.  He was coherent and relevant, 
but at times turned illogical.  He had no blocking of thought 
processes or flight of ideas.  There was no evidence of 
perceptual disturbances.  He was well-oriented in time, 
place, and person.  There were no suicidal or homicidal 
tendencies.  The examiner diagnosed chronic psychoneurosis, 
severe.  The examiner recommended psychological evaluation to 
help in distinguishing the diagnosis.  The examiner felt that 
the disability was moderately severe to severe and that the 
veteran was competent to handle funds.

A November 1976 VA psychological examination found the 
veteran complaining of a continuous and uncontrollable 
anxiety with fears of having a stroke and family problems.  
The veteran was calm and quiet.  The veteran scored within 
the superior range of intelligence, at par with his 
education.  Test data tended to suggest that his thought 
processes were somewhat confused.  His ideation contained 
homicidal ruminations.  His judgment appeared impoverished 
and his contact with reality seemed to range from fair to 
marginal.  There was no evidence of adequate insight into the 
nature of his conflicts.  Although the veteran mentioned 
having heard his name being called, there was no clear 
evidence of hallucinatory experiences in the test data.  His 
performance on the projective drawings test was very poor and 
sometimes bizarre.  This was not consistent with what was 
expected for a person with his education and estimated 
intelligence.  The veteran's self-image was devaluated and 
somewhat confused.  He impressed as being very insecure and 
rather immature at times.  He had strong (and unsolved) 
dependency needs, especially associated to his mother.  His 
coping strategies and defenses were basically hysterical.  He 
was inhibited.  He denied emotional difficulties and seemed 
indifferent to people.  His tolerance to conflictive stimuli 
appeared to be low.  His mood was depressed.  The examiner 
felt that the test results yielded a diagnosis of severe 
hysterical neurosis.  The examiner noted that it seemed 
evident that the veteran was decompensating and losing 
control.

A December 1976 rating decision continued the veteran's 70 
percent rating for schizophrenia and the total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities, 
pending an examination in one year to ascertain the 
permanency of any improvement.

An August 1977 VA psychiatric examination found that the 
veteran was retired due to disability.  He was frightened of 
having a brain hemorrhage after meals.  He was inactive 
around the house, usually watching television or reading.  
The veteran was friendly and cooperative.  His contact with 
reality was accurate.  Speech was relevant, coherent, 
logical, and fairly realistic.  The interpersonal 
relationships in the community had been superficially good 
though a few neighbors had adopted an attitude of aloofness 
and seemed to elude his friendship.  He had problems with his 
wife as he was nervous, irritable, and rude at times.  His 
sleep was disturbed and he had frequent nightmares.  Though 
he was financially secure, he did not feel happy and would 
prefer to be gainfully employed without having to depend upon 
pensions for the support of his family.  He felt that his 
supervisors at his previous job were unfriendly and 
prejudiced against him and that he was denied long overdue 
promotions.  The veteran managed to work for several years 
despite the sustained pressure under which he had to 
function.  His early retirement was in part motivated by his 
schizophrenia which precipitated feelings of hostility and 
resentment until he could no longer tolerate the embarrassing 
situation caused by his mental illness.  He was able to 
dissimulate many of his symptoms but accepted retirement 
rather than face dismissal.  He continued to be nervous.  He 
was a heavy smoker and needed to take Valium on occasions 
during the day.  The veteran was basically a chronic 
schizophrenic who had managed to make a satisfactory 
adaptation and had functioned with apparent normalcy except 
during sustained stress situations.  Insight, judgment, 
capacity, and memory were well preserved.  The examiner 
diagnosed schizophrenic reaction, undifferentiated type, and 
opined that the veteran's degree of disability was over 
moderately severe.  The examiner felt that the veteran was 
competent to handle his funds.

A September 1977 rating decision terminated the veteran's 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities, and continued a rating of 70 percent for 
schizophrenia.  The veteran expressed timely disagreement to 
and perfected an appeal of that reduction.

A January 1978 private physician's report notes that the 
veteran had been treated by the physician since September 
1968 with a diagnosis of chronic anxiety reaction.  The 
examiner noted that the veteran had been treated for the 
condition for 27 years.  The examiner stated that the 
magnitude of the veteran's symptoms was of a severe degree 
and very incapacitating in his occupational endeavors.  
Tension and somatization had been progressively aggravated 
during the previous several years.  Due to augmenting 
instability to concentrate and recall, his overall 
performance had been below par.  Tension had also caused 
aggravation in his mood and general behavior.  He lost 
control very easily, becoming enraged, frustrated, ill-
humored, provocative, and threatening to his wife and 
children.  His interpersonal relationships had been 
practically limited to meager contact with relatives as he 
preferred to evade people and gatherings and to remain 
secluded at home most of the time.  He continued to present 
free-floating anxiety reaction with bouts of irritability, 
depression, and psychophysiological referrals to several body 
systems.  He was also prone to ill-defined aggressive 
episodes when confronted by adversity.  The veteran's 
psychiatric condition had been present for approximately 25 
years, gradually incapacitating him for occupational 
endeavors.  His neurotic symptoms had become chronic and 
irreversible and it was expected that no benefit would be 
obtained in the future through conventional psychotherapy.  
The incapacity to perform gainful tasks was present, was 
total, and was expected to be of permanent duration.  
Psychiatric support treatment would be required indefinitely 
in order to prevent full deterioration and hospitalization.  
The examiner diagnosed anxiety reaction with 
psychophysiological components, chronic, severe.

A January 1978 VA psychiatric examination report shows that 
the veteran was taking Valium.  He had been pensioned since 
1972.  He had no psychiatric hospitalizations.  The veteran 
had good personal hygiene, was cleanly dressed, and was in 
good contact with reality.  He spoke in a normal voice.  
Speech was over-productive but relevant and coherent.  Mood 
was anxious and on the depressed side.  Affect was labile, 
though shallow.  Vegetative signs of anxiety were moderately 
severe.  Production of thought was increased in rate, at 
times under pressure.  Thinking was logical and with fair 
ability to handle abstract concepts.  Blocking was 
infrequent.  Content of thought revealed intense feelings of 
uneasiness and apprehensiveness.  He voiced multiple somatic 
complaints, and these could be thought of as somatic 
delusions.  He was especially afraid of having a cerebral 
hemorrhage.  The veteran was unable to relax, got easily 
excitable, and was over-responsive to any environmental 
pressure.  Under stress, he could act out violently.  He 
spoke of frequent and severe tension headaches.  There were 
no aberrations in perceptions.  Sensorium was intact.  He had 
no obvious handicaps in intellectual faculties.  Insight was 
missing.  Judgment was fairly preserved.  The examiner 
diagnosed schizophrenia, undifferentiated type, in remission 
of acute symptoms.  The examiner felt that the disability was 
moderate to moderately severe due to anxiety attacks and that 
the veteran was able to handle his VA benefits.

A May 1978 private physician's report notes that the veteran 
submitted to a compete psychological analysis to find his 
actual psycho-emotive functioning level.  The veteran was an 
intelligent man, but apparently unable to face serious 
pressures or demands in execution due to a basic external 
insecurity.  Before situations in which his efficiency was to 
be evaluated, he walled into a severe anxiety state.  This 
was part of the symptomatology of neurotic anxiety, severe 
type.  The veteran had not been able to overcome his internal 
conflict and constant failures which had increased.  The 
examination revealed a possible crack with reality if the 
veteran was found in a very tense situation; excessive 
dependency; childishness and emotional immaturity; poor self-
control; poor "autocopy"; inability for interpersonal 
relationships with others; profoundly blunt affect; severe 
continuous anxiety; and a poorly defined self image.  The 
examiner felt that the results meant that the veteran was 
unable to face the demands and requirements of a job due to 
the time that he had been unemployed, which possibly 
deteriorated the quality of his knowledge and skills.  The 
examiner felt that to deprive the veteran of his pension 
would aggravate his condition, requiring possible 
hospitalization and leading to psychosis.  It was the 
professional opinion of the examiner that the veteran was 
unfit to carry out a job.

The Board notes that a July 1997 rating decision established 
entitlement to a 100 percent rating for schizophrenic 
reaction, effective October 24, 1991.

The Board recognizes that in order for the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities to be terminated, the evidence must show actual 
employability by clear and convincing evidence.  The Board 
has examined the evidence of record and is unable to find 
clear and convincing evidence which shows actual 
employability.  The Board notes that the evidence of record 
does not show that the veteran was employed subsequent to his 
1972 retirement.  Thus, the Board finds that actual 
employment is not shown.

However, the Board must also examine whether actual 
employability was shown by clear and convincing evidence such 
that termination of the veteran's total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities was appropriate.  
The Board notes again that the veteran did not, in fact, 
return to work despite that the medical evidence may have 
shown some improvement in his mental disorder.  The Board 
further notes that even the VA medical reports which appeared 
to show improvement in the veteran's mental disorder show 
that he had anxiety, including anxiety attacks, and an 
inability to cope with stressful situations.  Those reports 
also showed somatic delusions and an obsessive fear of having 
a cerebral hemorrhage.  There was also fear of violent 
behavior under sustained stress.  In fact, the report prior 
to the reduction noted that the veteran "functioned with 
apparent normalcy except during sustained stress 
situations."  The Board notes that a sustained stress 
situation which had caused the veteran to not function 
normally in the past had been employment.  In addition, the 
private medical evidence submitted by the physician who was 
treating the veteran throughout the period in question 
consistently maintained that the veteran was permanently 
disabled and could not hold a job because of his mental 
disorder.  The private medical evidence also indicated a fear 
of a "crack with reality" under the stress of holding a 
job.  The Board has evaluated this evidence, and resolving 
all benefit of the doubt in the favor of the veteran, finds 
that the criteria for entitlement to restoration of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are met as clear and convincing evidence does 
not establish actual employability.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are met and the 
veteran's claim therefor is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.343, 4.16 
(1999).


















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to restoration of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.



			
           MARY GALLAGHER	M. W. GREENSTREET
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	JEFF MARTIN
Member, Board of Veterans' Appeals


			
            ROBERT P. REGAN	HOWARD N. SCHWARTZ
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

 

